Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections Based on Prior Art
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 12 – 13, 15 – 20 are rejected under 35 U.S.C. 102(a)(1) as well as under 35 U.S.C. 102(a)(2) as being anticipated by WO 2015/094739 to Brita (“Brita ‘739”).
The applied reference has a common applicant (Brita LP) and joint inventor (Dani) with the instant application. Based upon the earlier effectively filed date of the reference, i.e., 18-Dec-2013, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a 
WO 2015/094739 to Brita (“Brita ‘739”) published 25-June-2015 describes a filter-as-you-pour liquid pitcher container having a reservoir 104 having a reservoir wall 102/302; 

    PNG
    media_image1.png
    525
    477
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    902
    788
    media_image2.png
    Greyscale

a handle attached 106 to the reservoir; a cover 110,410 configured to engage the reservoir, the cover extending along a longitudinal axis (see double headed arrow of examiner-annotated excerpt of Brita ‘739 Fig. 1 below) from a first end nearer a spout 114 to an opposed second end nearer the handle; and a core frame 128 [0067], on 

    PNG
    media_image3.png
    666
    658
    media_image3.png
    Greyscale
	;  
    PNG
    media_image4.png
    162
    315
    media_image4.png
    Greyscale


In the embodiment shown at Fig. 4C (below), the structures as one moves radially inwardly from left to right are:

    PNG
    media_image5.png
    339
    386
    media_image5.png
    Greyscale

Reservoir wall -> 
casing or shell 136 [0078] -> 
filter media 126 [0068] -> 
core frame 128 –>
	interior of filter assembly 124 [0056].
Claim 1 specifies a ~2 mm ≤ gap ≤ ~20 mm between the filter cage (as noted above, a structure that reads on the cage-like core frame of the filter assembly 124 disclosed by Brita ‘739) and the reservoir wall.  Insofar as Brita ‘739 teaches that filter media 126 may comprise two layers of activated carbon textile material, with each layer up to about 1 mm thick, or comprise a single thicker layer up to about 2 mm thick, it is clear from 1 that the “gap” spacing between the core frame of the filter assembly is at least about 2 mm in order to spatially accommodate the 2 mm thick filter media and the casing or shell 136 (of undisclosed thickness).  Notwithstanding the close proximity of the core frame, filter media layer/s, and casing or shell 136, there remains adequate – even “surprisingly high flow rates” [0062] – radial flow B into the interior of the filter assembly from the reservoir.
	Per claim 2, the gap discussed above shown in the reference at Fig. 4C appears to be substantially uniform.
	Per claim 3, the core frame appears to be substantially parallel to at least a portion of the reservoir wall, insofar as the examiner-annotated lines shown below lying in the plane of the paper are parallel:

    PNG
    media_image6.png
    678
    488
    media_image6.png
    Greyscale
	
	Per claim 4, oblique orientation of the casing/shell with the reservoir wall is taught by the embodiment of Fig. 3.


    PNG
    media_image7.png
    340
    651
    media_image7.png
    Greyscale


	Per claim 8, the core frame is directly below the spout in Fig. 4C.
Per claim 9, a hinged lid is described in Fig. 4C.
	Per claim 12, the claim – recited engagement elements read on an engagement thread (male thread) on the frame core and corresponding groove shoulder (female thread-space) frictional engagement of the two cooperating structures consisting of a twist-lock mechanism.
	Per claim 18, when the prior art pitcher is oriented as recited in claim 18, the filter cage lies in the lower half of the reservoir.

Obviousness
Claims 1-10, 12 – 13, 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/094739 to Brita.
	With the anticipations rejections in mind, alternatively, the claim-recited “filter cage” reads on casing or shell 136 which, like the core frame, is also releasably engaged with the cover albeit indirectly by dint of the casing/shell’s attachment to the core frame.  Given that both very close spacing of the filter assembly in close proximity to the reservoir wall (Fig. 4C) and larger spacing (as shown in Fig. 3), it would have been obvious to have optimized the spacing between such limits based in part on the overall size of the pitcher, diameter of the filter, placement of the lid, etc.
	Per claim 4, “angled away from a vertical” orientation of the casing/shell with the reservoir wall is taught by the embodiment of Fig. 3.
	Per claim 6, the embodiment of Fig. 4C shows a cover including a fill opening that is both proximate the midpoint of the cover and spaced from the both the cover first end near the spout and the cover second end near the handle:

    PNG
    media_image7.png
    340
    651
    media_image7.png
    Greyscale


Per claim 7, it would have been obvious to have sized the gap closer to 2 mm than to 20 mm because very spacings as shown by Fig 4C are acceptable and give surprisingly high flow rates, so optimization of the gap distance near 2 mm would have been obvious.
	Per claim 8, the casing/shell is directly below the spout in Fig. 4C.
	Per claim 9, a hinged lid is described in Fig. 4C.
	Per claim 10, the reference describes a core frame on which a cylindrical sleeve filter medium is provided radially inwardly of the casing/shell.  A core cover 424 is provided at the bottom of the core frame restricting egress of filtered water from the interior of the filter assembly back into the unfiltered reservoir.   

    PNG
    media_image8.png
    452
    458
    media_image8.png
    Greyscale

	Per claim 12, the claim – recited engagement elements read on an engagement thread (male thread) on the frame core and corresponding groove shoulder (female thread-space) frictional engagement of the two cooperating structures consisting of a twist-lock mechanism.
	Per claim 18, when the prior art pitcher is oriented as recited in claim 18, the filter cage lies in the lower half of the reservoir.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/094739 to Brita as applied to claim 10 above, further in view of CA2874153 to Wiegele.
	Per claim 11, Brita ‘739 describes filter media comprising activated carbon and woven or nonwoven lamina [0057] – [0062], [0064].  Wiegele suggests formation of the cylindrical sleeve of Brita ‘739 from a three layer laminate comprising two nonwoven layers with an interposing activated carbon layer given the disclosure that the Wiegele material is well-suited to on-demand gravity fed water filtration.



/CHESTER T BARRY/           Primary Examiner, Art Unit 1779                                                                                                                                                                                             	571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It was known that a filter medium-supporting cage-like structure could be an external cage C or an internal cage 19, as shown, for example by USP 3830042 to MacDonnell.